Citation Nr: 9929330	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  97-13 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a neurological 
disorder, to include peripheral neuropathy, claimed as a 
residual of exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his daughter, and an acquaintance


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1965 to 
December 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) New Orleans Regional 
Office (RO) which denied service connection for peripheral 
neuropathy.  In July 1999, the veteran testified at a Board 
hearing at the RO.


FINDINGS OF FACT

1.  The record contains no competent medical evidence of a 
diagnosis of peripheral neuropathy in service, at any time 
thereafter, or currently.

2.  A neurological disorder was not clinically evident during 
service or for many years thereafter, and the record contains 
no competent medical evidence of a link between any current 
neurological disorder and the veteran's service, any incident 
therein, or reported continuous symptomatology since service.


CONCLUSION OF LAW

The claim of service connection for a neurological disorder, 
to include peripheral neuropathy, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records are negative for 
pertinent complaints or abnormality.  At his December 1966 
military separation medical examination, no neurologic 
abnormality was identified on clinical evaluation.  The 
veteran denied all pertinent abnormality and indicated that 
he felt that he was "in the best of health, physically, 
emotionally, and mentally."

In November 1992, he submitted claims of service connection 
for several disabilities, including a foot fungus, decreased 
visual acuity, and arthritis in his entire body.  His 
application is silent for notation of any neurological 
disorder, including peripheral neuropathy.

In connection with the aforementioned claim, the RO obtained 
VA outpatient treatment records for the period of July 1990 
to June 1992.  Such records are negative for complaint or 
finding of peripheral neuropathy or of any neurologic 
abnormality.

The veteran was afforded VA medical examinations in December 
1992.  He reported calluses and a fungus of both feet, 
arthritis in several joints, and decreased visual acuity.  
The examination report is negative for any complaint or 
finding of peripheral neuropathy or any neurological 
disorder.  On examination, no neurological abnormalities were 
found.  

In December 1994, the veteran submitted a claim for 
nonservice-connected disability pension benefits.  He was 
afforded a VA medical examination in connection therewith at 
which time he registered several medical complaints, 
including slurred speech, disorientation, a swallowing 
disorder, and arthritis.  With respect to his claimed slurred 
speech and swallowing disorder, he indicated that 
approximately two years previously, he experienced a sudden 
onset of slurred speech, dysphagia, and paralysis of the left 
upper extremity, and he indicated that his symptoms 
persisted.  A cursory neurological examination was normal, 
without obvious evidence of slurring of speech, dysphagia, or 
paralysis.  The diagnoses included status following mild 
cerebrovascular accident with history of residual dysphagia, 
and disorientation, pending psychiatric consultation.

On VA psychiatric examination in December 1994, the veteran 
reported that he had been on Social Security disability for 
the past four months due to severe arthritis.  He also stated 
that he had symptoms of post-traumatic stress disorder, as 
well as a long history of alcohol abuse and depression.  The 
diagnoses included alcohol dependence, dysthymic disorder, 
and post-traumatic stress disorder.

By August 1995 rating decision, the RO granted the veteran VA 
nonservice-connected disability pension benefits.

In August 1996, the veteran indicated that he had recently 
been seen at the New Orleans VA Medical Center (MC) and had 
been advised that he had nerve damage.  He stated that "I 
contend that this is peripheral neuropathy which is a result 
of exposure to agent orange."

By December 1996 rating decision, the RO denied his claim, 
stating that the service medical records were negative for 
indications of treatment for, or diagnoses of, peripheral 
neuropathy.  The veteran disagreed with the RO determination, 
arguing that the RO had failed to take into consideration 
"the nerve damage to my legs, hands, and other body 
functions."  In his substantive appeal, he indicated that, 
as a result of exposure to Agent Orange, he had "nerve 
damage" which caused impaired motion, severe headaches, 
depression, difficulty sleeping, and muscular problems; he 
indicated that he had been diagnosed with Parkinson's disease 
and progressive supranuclear palsy.  

VA outpatient treatment records for the period of August 1996 
to February 1997 show that the veteran was seen during this 
period for complaints of headaches, chronic fatigue, 
nonspecific joint pains, weakness, dysphagia, and tremors.  
The diagnoses were progressive supranuclear palsy versus 
Parkinson's disease versus multiple systems atrophy.  The 
veteran stated in clinical settings that his symptoms had 
been present for the past 14 to 15 years.

In July 1999, the veteran testified at a hearing at the RO 
that he was exposed to Agent Orange in Vietnam when nearby 
trees were sprayed for snipers.  He indicated that, after the 
spraying, his "toes began to twist up" and he experienced 
hot flashes and headaches.  He stated that he did not see a 
physician in service or for a few years thereafter, but 
indicated that he had recently visited a private podiatrist, 
Dr. Garber, who indicated that his feet problems were due to 
exposure to Agent Orange.  The veteran's daughter testified 
that as far back as she could remember, approximately in 
1981, her father had trouble moving at a normal pace, getting 
dressed, and combing his hair, due to such things as shaking.  
The veteran stated that, although he had never been diagnosed 
with peripheral neuropathy, he had been told that he had 
"nerve damage" and that he had been diagnosed with 
Parkinson's disease and supranuclear palsy.  His acquaintance 
estimated that the veteran had been exhibiting his current 
symptoms since approximately 1971 or 1972

Following his hearing, the veteran submitted a copy of a June 
1999 examination report from Vernon Garber, D.P.M., as well 
as a written waiver of initial RO consideration of this 
evidence in accordance with the provisions of 38 C.F.R. § 
20.1304 (1998).  The examination report indicates that the 
veteran sought treatment in June 1999 for extremely painful 
corns on the toes of both feet.  He also advised the 
podiatrist that he had been exposed to Agent Orange in 
Vietnam which had caused neuromuscular damage.  Dr. Garber 
indicated that he was not privy to the veteran's medical 
records and was unable to relate which specific neuromuscular 
disorder the veteran had.  On physical examination, the 
veteran had deformities in the toes which were causing 
development of corns and parakeratotic lesions.  The 
diagnoses were digital deformities causing painful 
perikeratic lesions to develop bilaterally, probable etiology 
is neuromuscular deformity.  Also diagnosed was history of 
exposure to Agent Orange.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.  

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases (including organic disease 
of the nervous system and progressive muscular atrophy) 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In addition, if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and 
certain specified soft-tissue sarcomas.  38 C.F.R. § 3.309(e) 
(1998).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 59 
Fed. Reg. 341-46 (Jan. 4, 1994).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

In addition, the U.S. Court of Appeals for Veterans Claims 
(Court) has recently held that under the plain language of 
38 U.S.C. § 1116(a)(3) and 38 C.F.R. § 3.307(a)(6)(iii), the 
incurrence element of a well-grounded claim is not satisfied 
where a veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e).  In other 
words, both service in the Republic of Vietnam during the 
designated time period and establishment of one of the listed 
diseases is required in order to establish entitlement to the 
in-service presumption of exposure to an herbicide agent.  
McCartt v. West, 12 Vet. App. 164 (1999).

After carefully reviewing the evidence of record and applying 
the criteria set forth above, the Board must conclude that 
the veteran's claim of service connection for a neurological 
disorder, including peripheral neuropathy, is not well 
grounded.

Initially, the Board notes that the veteran's service medical 
records, as well as the post-service medical evidence of 
record, are entirely negative for diagnoses of peripheral 
neuropathy.  As set forth above, a service connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, 
without exception, the medical evidence has failed to 
document the existence of a peripheral neuropathy.  Thus, in 
the absence of competent medical evidence of a current 
diagnosis of peripheral neuropathy, the Board must conclude 
that the claim of service connection for that disability is 
not well grounded and must be denied.  38 U.S.C.A. § 5107.

Likewise, the Board concludes that service connection is not 
warranted for any other neurologic disorder.  First, the 
Board notes that the service medical records are negative for 
clinical indications of a neurological disorder.  Second, 
absent competent medical evidence of some disease or 
disability for which service connection might be granted on a 
presumptive basis, the veteran is not entitled to the in-
service presumption of exposure to a herbicide agent.  
McCartt, 12 Vet. App. 164 (1999).

Even assuming, without deciding, that the veteran was exposed 
to herbicides during his Vietnam service, there still must be 
competent evidence or opinion that a currently diagnosed 
neurological disorder had its onset during or is otherwise 
related to the veteran's period of service, to include 
related to any herbicide exposure or other incident of 
service.  Competent evidence of such is lacking in this case.  
A neurologic disorder was not clinically evident in service 
and no competent medical professional has related any of the 
currently-diagnosed neurological disorders, first diagnosed 
many years after service, to Agent Orange exposure or to any 
other incident of service.

The Board has considered the veteran's own assertion that he 
has peripheral neuropathy or another neurological disorder 
which is related to Agent Orange exposure; however, as a lay 
person he is not competent to provide a medical diagnosis or 
to relate an existing disorder to service.  See Espiritu, 
supra.  No competent medical professional, as shown in the 
evidence of record, has related any diagnosed neurological 
disorder to Agent Orange exposure or other incident of the 
veteran's service.  Accordingly, the claim for service 
connection for a neurological disorder, to include peripheral 
neuropathy, must be denied as not well grounded.  38 U.S.C.A. 
§ 5107.

In reaching this determination, the Board has considered 38 
C.F.R. 3.303(b).  The Court has held that a claim based on 
chronicity may be well-grounded if (1) the chronic condition 
is observed during service, (2) continuity of symptomatology 
is demonstrated thereafter, and (3) competent evidence 
relates the present condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  In this case, 
however, there is no evidence in the service medical records 
of a chronic neurological disorder.  Likewise, to the extent 
that he reported continuity of symptomatology since service, 
medical expertise is required to link or relate a current 
neurologic disorder to his reported symptoms.  As the record 
is devoid of such evidence, the Board concludes that the 
veteran has not submitted evidence sufficient to well ground 
his claim.

Since a well-grounded claim has not been submitted, the VA is 
not obligated by statute to assist the-veteran in the 
development of facts pertinent to this claim.  38 U.S.C.A. 
5107(a).  Nonetheless, VA has an obligation to notify a 
veteran under section 5103(a) when the circumstances of the 
case put the Department on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make the 
claim plausible and that such. evidence had not been 
submitted with the application.  McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997) (per curiam).  In the instant 
case, however, the veteran has not identified any available 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, the VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Service connection for a neurologic disorder, including 
peripheral neuropathy, is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

